       Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 1 of 9 PageID 1



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

Charles Fowler, individually and on behalf of all others
similarly situated;
                                                                    Civil Action No.____________
                                         Plaintiff,

                                                                     CLASS ACTION COMPLAINT

                                                                      DEMAND FOR JURY TRIAL




       -v.-




Phoenix Financial Services LLC and John Does 1-25.

                                     Defendant.


Plaintiff Charles Fowler (hereinafter, “Plaintiff”), a Florida resident, brings this Class Action

Complaint by and through his attorneys, Zeig Law Firm, LLC against Defendant Phoenix Financial

Services LLC (hereinafter “Defendant Phoenix”) individually and on behalf of a class of all others

similarly situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff's personal knowledge.



                      INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (hereinafter “the FDCPA”)

   in 1977 in response to the "abundant evidence of the use of abusive, deceptive, and unfair debt
    Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 2 of 9 PageID 2




collection practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was

concerned that "abusive debt collection practices contribute to the number of personal

bankruptcies, to material instability, to the loss of jobs, and to invasions of individual privacy."

Id. Congress concluded that "existing laws…[we]re inadequate to protect consumers," and that

"'the effective collection of debts" does not require "misrepresentation or other abusive debt

collection practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to "insure that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). “After

determining that the existing consumer protection laws ·were inadequate.” Id. § l692(b),

Congress gave consumers a private cause of action against debt collectors who fail to comply

with the Act. Id. § 1692k.

                                JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and 15

U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over the State law claims in this action

pursuant to 28 U.S.C. § 1367(a).

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2), as this is

where a substantial part of the events or omissions giving rise to the claim occurred.

                                   NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Florida consumers under

§1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.
                                     PARTIES

     7.      Plaintiff is a resident of the State of Florida, County of Hillsborough, with

 an address of PO Box 311613, Tampa Fl 33680.
      Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 3 of 9 PageID 3




         8.    Defendant Phoenix is a "debt collector" as the phrase is defined in 15

   U.S.C. § 1692(a)(6) and used in the FDCPA and may be served with process upon

   the CT Corporation System, its registered agent for service of process at 1200 South

   Pine Island Road, Plantation FL 33324.

         9.    Upon information and belief, Defendant Phoenix is a company that uses

   the mail, telephone, and facsimile and regularly engages in business the principal

   purpose of which is to attempt to collect debts alleged to be due another.



     10.       John Does l-25, are fictitious names of individuals and businesses alleged

   for the purpose of substituting names of Defendants whose identities will be disclosed

   in discovery and should be made parties to this action.

                                       CLASS ALLEGATIONS
   11.        Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

   12.        The Class consists of:

                 a. all individuals with addresses in the State of Florida;

                 b. to whom Defendant Phoenix sent a collection letter attempting to collect a

                     consumer debt;

                 c. that falsely states that a partial payment “may” re-start the statute of

                     limitations;

                 d. which letter was sent on or after a date one (1) year prior to the filing of this

                     action and on or before a date twenty-one (2l) days after the filing of this

                     action.
       Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 4 of 9 PageID 4




    13.       The identities of all class members are readily ascertainable from the records of

Defendants and those companies and entities on whose behalf they attempt to collect and/or have

purchased debts.

    14.       Excluded from the Plaintiff Class are the Defendants and all officer, members,

partners, managers, directors and employees of the Defendants and their respective immediate

families, and legal counsel for all parties to this action, and all members of their immediate

families.

    15.       There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendants' written communications to consumers, in the forms attached as Exhibit

A, violate 15 U.S.C. §§ l692e.

    16.       The Plaintiff’s claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his

attorneys have any interests, which might cause them not to vigorously pursue this action.

    17.       This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

                   a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                      that the Plaintiff Class defined above is so numerous that joinder of all

                      members would be impractical.
Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 5 of 9 PageID 5




        b. Common Questions Predominate: Common questions of law and fact exist

           as to all members of the Plaintiff Class and those questions predominance

           over any questions or issues involving only individual class members. The

           principal issue is whether the Defendants' written communications to

           consumers, in the forms attached as Exhibit A violate 15 USC §l692e.

        c. Typicality: The Plaintiff’s claims are typical of the claims of the class

           members. The Plaintiff and all members of the Plaintiff Class have claims

           arising out of the Defendants' common uniform course of conduct

           complained of herein.

        d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

           class members insofar as Plaintiff has no interests that are adverse to the

           absent class members. The Plaintiff is committed to vigorously litigating this

           matter. Plaintiff has also retained counsel experienced in handling consumer

           lawsuits, complex legal issues, and class actions. Neither the Plaintiff nor his

           counsel have any interests which might cause them not to vigorously pursue

           the instant class action lawsuit.

        e. Superiority: A class action is superior to the other available means for the

           fair and efficient adjudication of this controversy because individual joinder

           of all members would be impracticable. Class action treatment will permit a

           large number of similarly situated persons to prosecute their common claims

           in a single forum efficiently and without unnecessary duplication of effort

           and expense that individual actions would engender.
       Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 6 of 9 PageID 6




    18.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff Class

predominate over any questions affecting an individual member, and a class action is superior to

other available methods for the fair and efficient adjudication of the controversy.

    19.       Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

to Fed. R. Civ. P. 23(c)(4).


                                       FACTUAL ALLEGATIONS

    20.       Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

numbered 1-21 above herein with the same force and effect as if the same were set forth at length

herein.

    21.       Some time prior to September 13, 2019 an obligation was allegedly incurred to

Tampa Bay ER Physicians

    22.       The Tampa Bay ER Physicians obligation arose out of transactions in which money,

property, insurance or services, which are the subject of the transaction, were primarily for

personal, family or household purposes, specifically medical services.

    23.       The alleged Tampa Bay ER Physicians obligation is a "debt" as defined by 15

U.S.C.§ 1692a(5).

    24.       Pendrick Capital Partners LLC, a subsequent owner of the Tampa Bay ER Physicians

debt, contracted with the Defendant Phoenix to collect the alleged debt.

    25.       Defendant Phoenix collects and attempts to collect debts incurred or alleged to have

been incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.
      Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 7 of 9 PageID 7




                             Violation – September 13, 2019 Collection Letter

   26.        On or about September 13, 2019 Defendant Phoenix sent Plaintiff a collection letter

(the “Letter”) regarding the alleged debt owed to Tampa Bay ER Physicians. See Exhibit A.

   27.        The letter states a balance of $990.00.

   28.        The letter provides a settlement offer of a reduced payment of $445.50 to resolve the

account.

   29.        The letter further states in part: “The law limits how long you can be sued on a debt.

Because of the age of your debt, you cannot be sued for it. In many circumstances, you can renew

the debt and start the time period for the filing of a lawsuit against you if you take specific actions

such as making certain payments on the debt or making a written promise to pay. You should

determine the effect of any actions you take with respect to this debt.”

   30.        The letter makes a deceptive and misleading statement by stating that a partial

payment may re-start the statute of limitations.

   31.        Under Florida law, Fla. Stat. § 95.04, the statute of limitations can only be revived

by a written, signed agreement.

   32.        The letter misleads the consumer regarding Florida law by incorrectly stating that a

partial payment “may” revive the statute of limitations when, in fact, only a written signed

agreement will re-start the statute of limitations.

   33.        Defendant made a deceptive and misleading representation when they mislead the

Plaintiff by stating that a partial payment may re-start the statute of limitations.

   34.        As a result of Defendant’s deceptive, misleading and unfair debt collection practices,

Plaintiff has been damaged.
        Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 8 of 9 PageID 8




                             COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     35.        Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

 1-34 herein with the same force and effect as if the same were set forth at length herein.

     36.        Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     37.        Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

     38.        Defendants violated said section

                a.      by creating a false and misleading representation of the status of the debt/and

       the effect of partial payment of the debt in violation of §1692e(10); and

                b.      by falsely representing the character, amount or legal status of the debt in

       violation of §1692e(2)(A);

     39.        By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

 and attorneys’ fees.


                                  DEMAND FOR TRIAL BY JURY

     40.        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

 a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, Plaintiff Charles Fowler, individually and on behalf of all others similarly

situated, demands judgment from Defendant Phoenix as follows:
    Case 8:20-cv-02147 Document 1 Filed 09/12/20 Page 9 of 9 PageID 9




   1.       Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

   2.       Awarding Plaintiff and the Class statutory damages;

   3.       Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

expenses;

   5.       Awarding pre-judgment interest and post-judgment interest; and

   6.       Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


   Dated: September 12, 2020                                      Respectfully Submitted,

                                                         ZEIG LAW FIRM, LLC

                                                         Justin Zeig, Esq.
                                                         FL Bar No. 112306
                                                         3475 Sheridan Street, Suite 310
                                                         Hollywood, FL 33021
                                                         Telephone: 754-217-3084
                                                         Fax: 954-272-7807
                                                         justin@zeiglawfirm.com
                                                         Attorneys for Plaintiff
